Citation Nr: 1713612	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the, Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

In a February 2016 decision, the Board denied service connection for a bilateral foot disorder.  The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2017, the Court granted a Joint Motion for Partial Remand, vacated in part the February 2016 Board decision, and remanded the case for compliance with the terms of the joint motion.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of the January 2017 Joint Motion for Partial Remand, a remand is required to obtain a VA medical examination and opinion, addressing the relationship, if any between the Veteran's bilateral foot disorder, and his military service.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral foot disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Schedule the Veteran for a VA examination(s) to determine the etiology of his bilateral foot disorder.  The Veteran's electronic file, to include a copy of this Remand, should be made available and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

a.  As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* Service treatment records note that in May 1972, the Veteran had folliculitis of the right foot and was treated for the condition on two occasions.  The Veteran also appeared to have been afforded some type of therapeutic padding for his boots.  No other treatment for a foot disability is shown during service, and upon separation in March 1974, clinical evaluation testing showed no evidence of a foot disorder.  

* In April 2011, the Veteran was afforded a VA examination for his claimed bilateral foot disorder.  Based upon the examination report, the examiner did not find any current evidence of blisters, pustules, infection, folliculitis, or a rash of any kind involving either foot.  The examiner concluded that the Veteran had resolved right foot folliculitis, and opined that the resolved right foot folliculitis was less likely as not related to any service event, injury or activity, to include the right foot folliculitis treated during service.  The examiner considered the evidence associated with the Veteran's service treatment records regarding the Veteran's treatment for right foot folliculitis, but noted that there was no evidence in the records to support a history that he was issued special boots or was placed on a profile for a foot disorder.  The examiner also noted that the Veteran never sought care for this disorder post military discharge which was 32 years ago.  Finally, the examiner commented that folliculitis is a superficial bacterial infection that typically resolves on its own or with warm saline compresses and, if needed, topical antibiotic ointment. 
      
* In a May 2011 VA outpatient treatment note, the VA physician noted that the Veteran's feet were dry and scaly, with callouses between the toes and mycosis of the great toes.  

* In April 2014, the Veteran underwent a second VA examination for his bilateral foot disorder.  The examiner diagnosed the Veteran with bilateral arthritis in the form of calcaneal spurs and onychomycosis in both feet.  The examiner concluded that it was less likely than not that the Veteran's onychomycosis was related to service and more likely related to his diabetes mellitus.
      
* In an August 2015 addendum medical opinion, the VA examiner noted that the Veteran had a tiny calcaneal spur, an anatomic variation of the left foot, mild narrowing of the proximal interphalangeal joint of the fourth digit, and prior trauma to the proximal phalanx of the fifth digit with remodeling.  The examiner stated that it was less likely than not that the Veteran's claimed bilateral foot disorder was incurred in or caused by service without any explanation as to the origins of all conditions listed.  

b.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified bilateral foot disability.  In regard to each identified disability, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner is also requested to consider if the Veteran's current bilateral foot disorder is associated with his diabetic disability diagnosed in 2001.  The examiner is advised to presume the credibility of the Veteran's lay statements that his foot disorder originated in service and continued after service.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




